Exhibit 10.1

 

CHANGE IN CONTROL AGREEMENT

 

 

AGREEMENT, dated as of May 23, 2015, by and between M.D.C. Holdings, Inc. (the
"Company"), and Robert N. Martin (the "Employee").

 

WHEREAS, the Employee currently is employed by the Company as Senior Vice
President, Chief Financial Officer and Principal Accounting Officer and the
Employee is willing to continue to serve in the employ of the Company; and

 

WHEREAS, the Company desires to provide additional compensation to the Employee
in the form of certain termination benefits, but only in the event of a "Change
in Control" of the Company as hereinafter provided;

 

NOW, THEREFORE, in consideration of the mutual promises and agreements
hereinafter set forth, the Company and the Employee agree as follows:

 

1.     Term. The term of this Agreement shall begin on May 23, 2015 and shall
continue until the earlier of the date of termination of Employee's employment,
including pursuant to Section 3 below or December 31, 2016; provided, however,
that, unless either party otherwise elects by notice in writing delivered to the
other by September 30, 2016, or at least 90 days prior to December 31 of each
subsequent year, such term automatically shall be renewed for successive
one-year terms ending on December 31 of each successive year, and provided,
further, that if this Agreement has not terminated prior to a Change in Control,
then upon a Change in Control the term of this Agreement shall automatically
extend for a period of two years following such Change in Control (the
"Agreement Term"). The Company and Employee each acknowledge that the Employee's
employment by the Company is and shall remain at will, and that this Agreement
shall only govern termination benefits in the event of a Change in Control.

 

2.     Consideration. In addition to all compensation and benefits currently
provided or in the future to be provided to the Employee pursuant to the
Employee's employment by the Company, upon the occurrence of a "Change in
Control" as defined in Appendix A to this Agreement the Employee shall be
entitled to receive termination of employment benefits as provided in Section 3
hereof.

 

3.     Termination Upon Change in Control

 

(a)     If a Change in Control occurs, all options, dividend equivalents and
other rights granted to the Employee under any Company equity incentive plans
shall be accelerated and shall become exercisable immediately prior to the
closing of the Change in Control so as to permit the Employee fully to exercise
all outstanding options and rights. If the Change in Control is not consummated,
the Employee's election to exercise such options and rights pursuant hereto
shall be of no effect and the Employee's options shall remain subject to the
restrictions to which they were originally subject.

 

 
 

--------------------------------------------------------------------------------

 

 

(b)     If a "Change in Control Event" (as defined in Appendix A to this
Agreement) occurs, the Employee shall, if the Employee so elects by written
notice to the Company within 90 days after such Change in Control Event, be
entitled to terminate the Employee's employment, if not already terminated by
the Company, and in either event to receive an amount equal to the product of
two times the sum of (i) Employee's annual base salary at the rate in effect
immediately before the Change in Control Event and (ii) an amount equal to
Employee's last regular annual bonus (provided that for purposes hereof such
regular annual bonus amount shall not exceed 50% of Employee's annual base
salary at the rate in effect immediately before the Change in Control Event).

 

(c)     If a Change in Control Event occurs, the Employee shall also be entitled
to continue to participate in each of the Company's employee benefit plans,
policies or arrangements which provide insurance and medical benefits on the
same basis as was provided to the Employee prior to the Change in Control Event
for a period of twelve months after the date of termination of Employee's
employment.

 

(d)     Change in Control Payments.

 

(i)     The payments set forth in this Agreement shall be in addition to any
payments that otherwise would be payable to the Employee pursuant to any
agreement, benefit plan, severance policy or similar plan of the Company.

 

(ii)     Notwithstanding anything to the contrary herein, if the aggregate
amounts payable pursuant to Sections 3 (a), (b) and (c) hereof, either alone or
together with any other payments which the Employee has the right to receive
either directly or indirectly from the Company or any of its affiliates, would
be subject to an excise tax as an "excess parachute payment" under Section 4999
of the Internal Revenue Code, the Employee hereby agrees that such aggregate
amounts payable hereunder shall be paid in annual installments over the shortest
period of time over which such aggregate amounts may be paid and not be treated
as "excess parachute payments" under Section 4999. All determinations called for
in this Section 3(d)(ii) shall be made by an independent public accounting firm
with a national reputation as shall be selected by the Company. The Company
shall bear all costs associated with obtaining such determinations.

 

(iii)     The amounts payable pursuant to this Section 3 shall be paid (or
commence to be paid if payable in installments pursuant to Section 3(d)(ii)
above) to the Employee not later than 10 days after the Employee's termination
of employment.

 

4.     Miscellaneous.

 

(a)     Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware applicable to agreements made
and to be performed in that State.

 

(b)     Notices. Any notice, consent or other communication made or given in
connection with this Agreement shall be in writing and shall be deemed to have
been duly given when delivered by United States registered or certified mail,
return receipt requested, to the parties at the following addresses or at such
other address as a party may specify by notice to the other.

 

 

 
-2-

--------------------------------------------------------------------------------

 

 

To the Employee:

 

Robert N. Martin

4350 South Monaco Street

Denver, Colorado 80237



 

To the Company:

 

M.D.C. Holdings, Inc.

4350 South Monaco Street, Suite 500

Denver, Colorado 80237

Attention: General Counsel

 

(c)     Entire Agreement; Amendment. This Agreement shall supersede any and all
existing agreements between the Employee and the Company or any of its
affiliates or subsidiaries relating to a change in control of the Company. It
may not be amended except by a written agreement signed by both parties.

 

(d)     Waiver. The failure of a party to insist upon strict adherence to any
term of this Agreement on any occasion shall not be considered a waiver thereof
or deprive that party of the right thereafter to insist upon strict adherence to
that term or any other term of this Agreement.

 

(e)     Assignment. Except as otherwise provided in this paragraph, this
Agreement shall inure to the benefit of and be binding upon the parties hereto
and their respective heirs, representatives, successors and assigns. This
Agreement shall not be assignable by the Employee, and shall be assignable by
the Company only to any corporation or other entity resulting from the
reorganization, merger or consolidation of the Company with any other
corporation or entity or any corporation or entity to which the Company may sell
all or substantially all of its assets, and this Agreement must be so assigned
by the Company to, and accepted as binding by such other corporation or entity
in connection with any such reorganization, merger, consolidation or sale.

 

(f)     Arbitration. As material consideration for entering into this Agreement,
each of the Employee and the Company agrees that any controversy or claim
arising out of or relating to this Agreement, or the breach thereof, or the
Employee's employment with the Company, shall be settled by arbitration
administered by the American Arbitration Association in accordance with the
Commercial Arbitration Rules, and judgment on the award rendered by the
arbitrator may be entered in any court having jurisdiction thereof. Both parties
expressly agree that costs and attorneys fees related to any such arbitration
shall be awarded to the prevailing party. Any arbitration commenced pursuant to
this paragraph shall be conducted in the metropolitan area of Denver, Colorado.

 

 
-3-

--------------------------------------------------------------------------------

 

 

(g)     Severability. If any provision of this Agreement is invalid or
unenforceable, the balance of the Agreement shall remain in effect, and if any
provision is inapplicable to any person or circumstance, it shall nevertheless
remain applicable to all other persons and circumstances.

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement
including Appendix A thereto as of the date first above written.

 

M.D.C. HOLDINGS, INC.

 

 

 

By:      /s/ David D. Mandarich                    

Name:    David D. Mandarich

Title:      President

 

 

 

Employee

 

 

By:    /s/ Robert N. Martin                               

         Robert N. Martin

 

 
-4-

--------------------------------------------------------------------------------

 

 

APPENDIX A

 

This Appendix A is attached to and shall form a part of the Change in Control
Agreement, dated as of May 23, 2015 (the "Agreement"), by and between M.D.C.
HOLDINGS, INC. (the "Company"), and Robert N. Martin (the "Employee").

 

(a)     For purposes of the Agreement, a "Change in Control Event" shall occur
when a "Change in Control" (as defined in paragraph (b) below) is followed
within two years by a "Material Change" (as defined in paragraph (c) below).

 

(b)     A "Change in Control" shall occur if:

 

(i)     a report on Schedule 13D is filed with the Securities and Exchange
Commission pursuant to Section 13(d) of the Securities Exchange Act of 1934 (the
"Exchange Act") disclosing that any person (within the meaning of Section 13(d)
of the Exchange Act), other than the Company (or one of its subsidiaries) or any
employee benefit plan sponsored by the Company (or one of its subsidiaries), or
any director of the Company as of the date of the Agreement, or an affiliate of
such director, is the beneficial owner, directly or indirectly, of 50 percent or
more of the combined voting power of the then-outstanding securities of the
Company;

 

(ii)     any person (within the meaning of Section 13(d) of the Exchange Act),
other than the Company (or one of its subsidiaries) or any employee benefit plan
sponsored by the Company (or one of its subsidiaries), or any director of the
Company as of the date of the Agreement, or an affiliate of such director, shall
purchase securities, pursuant to a tender offer or exchange offer to acquire any
common stock of the Company (or securities convertible into common stock) for
cash, securities or any other consideration, provided that after consummation of
the offer, the person in question is the beneficial owner (as such term is
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of 50
percent or more of the combined voting power of the then-outstanding securities
of the Company (as determined under paragraph (d) of Rule 13d-3 under the
Exchange Act, in the case of rights to acquire common stock);

 

(iii)     the stockholders of the Company shall approve (A) any consolidation or
merger of the Company (1) in which the Company is not the continuing or
surviving corporation, or (2) pursuant to which shares of common stock of the
Company would be converted into cash, securities or other property, or (B) any
sale, lease, exchange or other transfer (in one transaction or a series of
related transactions) of all or substantially all the assets of the Company; or

 

(iv)     there shall have been a change in a majority of the members of the
Board of Directors of the Company within a twelve month period, unless the
election or nomination for election by the Company's stockholders of each new
director during such twelve month period was approved by the vote of two-thirds
of the directors then still in office who were directors at the beginning of
such twelve month period.

 

 
A-1

--------------------------------------------------------------------------------

 

 

(c)     A "Material Change" shall occur if:

 

(i)     the Employee's employment by the Company is terminated without "Cause"
(as defined in paragraph (d) below);

 

(ii)     the Company makes any change in the Employee's duties or
responsibilities from the position that the Employee occupied on May 23, 2015
or, if this Agreement has been renewed or extended, the date of the last renewal
or extension, but only if such change would cause:

 

(A)     the Employee to report to anyone other than the person to whom they
reported on May 23, 2015, or, if this Agreement has been renewed or extended,
the person to whom the Employee reported as of the date of the last renewal or
extension,

 

(B)     the Employee to no longer be Senior Vice President, Chief Financial
Officer and Principal Accounting Officer of the Company or its successor,

 

(C)     even if the Employee maintains the position of Senior Vice President,
Chief Financial Officer and Principal Accounting Officer, the Employee's
responsibilities to be reduced (without his written permission) from those in
effect on May 23, 2015 or the date of the last renewal or extension of this
Agreement, as applicable, or

 

(D)     the Employee's position with the Company to become one of materially
lesser importance or scope;

 

(iii)     the Company assigns or reassigns the Employee (without the Employee's
written permission) to another place of employment which is more than 50 miles
from the Employee's place of employment on May 23, 2015 or the date of the last
renewal or extension of this Agreement, as applicable;

 

(iv)     the Company reduces the Employee's Base Salary, annual or long-term
incentive compensation or the manner in which such compensation is determined
unless such reduction similarly applies to the ten officers of the Company
having the highest annual base salaries; or

 

(v)     a purchaser of all or substantially all of the Company's assets or any
successor or assignee of the Company fails to assume the obligation of the
Company under the Agreement.

 

 
A-2

--------------------------------------------------------------------------------

 

 

(d)     For purposes of the Agreement, "Cause" shall mean: (i) the Employee's
willful refusal to perform material duties reasonably required or requested of
him (other than as a result of total or partial incapacity due to physical or
mental illness) for 30 days after having received written notice of such refusal
from the Company and having failed to commence to perform such duties within
such period, (ii) the Employee's commission of material acts of fraud,
dishonesty or misrepresentation in the performance of his duties for the
Company, or (iii) any final, non-appealable conviction of the Employee for an
act or acts on the Employee's part constituting a felony under the laws of the
United States or any state thereof which results or was intended to result
directly or indirectly in gain or personal enrichment by the Employee at the
expense of the Company.

 

M.D.C. HOLDINGS, INC.

 

 

By:      /s/ David D. Mandarich          

Name:    David D. Mandarich     

Title:      President

 

 

Employee

 

 

By:   /s/ Robert N. Martin          

            Robert N. Martin

 

 

A-3